Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Goetheer et al. US Publication 2018/0272269 who teaches a method for reducing the content of at least one gaseous component comprising contacting said gaseous mixture with absorption liquid in an absorption zone, thereby causing absorption of at least some of said gaseous component from said gaseous mixture into a chemical solvent and into a non-chemical solvent. The process yields a stream of absorption liquid comprising and is phase separated in a first phase predominantly comprising said chemical solvent and a second phase predominantly comprising said non-chemical solvent. The first phase and said second phase are separated to yield a first liquid stream comprising chemical solvent and absorbed component and a second liquid stream comprising non-chemical solvent and absorbed component, and desorbing under first desorption conditions said absorbed component from said first liquid stream in a first desorption step yielding a first released desorbed component and a regenerated first stream, and desorbing under second desorption conditions which are different from said first desorption conditions said absorbed component from said second liquid stream in a second desorption step yielding a second released desorbed component and a regenerated second stream.
Goetheer and the prior art do not teach recycling all or a portion of the water stream back into the purification unit wherein no portion of said water stream produced from the condensing step is introduced back into the regenerating unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772